Case 151-8-80082-ANN Bocument $8 Filed 83/36/41 Page t ck

USDC SDNY

SHARIFOY& ASSOCIATES, PLLC. cangeiapanoe

ELECTRONICALLY FILED

DOC #:
DATE FILED:_3/1/2021

   

February 26, 2021
Via ECF
The Honorable Alison J. Nathan
United States District Court Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States v. Uladzimir Danskoi et. al.
Case No #: 21-cr-92
Dear Judge Nathan,

I write with the consent of the Government to request a two-week extension for Mr.
Uladzimir Danskoi to identify two additional co-signors for his personal recognizance bond. This is
our first request for extension. SO ORDERED.

Mr. Danskoi was released into home detention with p—_
bond in the amount of $300,000 on February 22, 2021. Th

two additional cosigners for his bond until February 26, 2

and approved by the Government prior to Mr. Danskoi’s 1 I

In support of this request, we note that Mr. Dansk t

both of whom were interviewed and approved by the G

identifying two additional co-signors acceptable to the Gov SO ORDERED. 3/1/2021
passed since his release due to his home detention, inabilit Se ee ee
Covid-19 pandemic. Nevertheless, Mr. Danskoi believes he can 1uenury wo auuiuvuar vu-siguiurs

given the extension of time until March 12, 2021. Additionally, Mr. Danskoi has surrendered his
passport to the Government and is complying with all other terms of his pretrial release.

“YL Submitted. 77

 

 

 

 

    
ase 1:21-cr-QQ092-AJN Document 29 Filed Q3/01/21 Page 2 of 2
ase 1:21-cr-00092-AJN Document 28 Filed 02/26/21 bade 20 2

Sharifov & Associates, PLLC
Attorneys for the Defendant Uladzimir Danskoi

Cc: All Parties by ECF
